Citation Nr: 1229966	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  12-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for promyelocytic leukemia, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for right renal cell carcinoma, status post right nephrectomy, claimed as due to exposure to herbicides, to include whether new and material evidence has been received to reopen a previously-denied claim.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to February 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that in relevant part denied service connection for bilateral hearing loss.

Also on appeal is an October 2011 RO rating decision that denied service connection for acute promyelocytic leukemia and also denied reopening of a previously-denied claim of service connection for right renal cell carcinoma, based on a finding that new and material evidence had not been received.

The RO subsequently reopened the claim for service connection for right renal cell carcinoma and denied the claim on the merits in a Statement of the Case issued in June 2012.  However, before the Board can evaluate the merits of a previously denied claim, it must first whether a claimant has submitted new and material evidence with respect to that claim. Elkins v. West, 12 Vet. App. 209, 218-19 (1999); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board has accordingly continued to characterize that issue as one of new and material evidence, as reflected on the title page.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.




REMAND

The Veteran, through his representative, submitted a letter to the Board in August 2012 requesting a videoconference hearing before a Member of the Board.  Because videoconference hearings are scheduled by the RO, remand is necessary.

Accordingly, this case is REMANDED to the RO for the following action:

Schedule the appellant for the desired Travel Board hearing in accordance with the docket number of his appeal.  

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


